
	
		II
		110th CONGRESS
		2d Session
		S. 3248
		IN THE SENATE OF THE UNITED STATES
		
			July 10 (legislative
			 day, July 9), 2008
			Mr. Lieberman (for
			 himself, Ms. Collins, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to clarify the
		  treatment of purchases of certain commodity futures contracts and financial
		  instruments with respect to limits established by the Commodity Futures Trading
		  Commission relating to excessive speculation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commodity Speculation Reform Act of
			 2008.
		2.Authority of Commodity
			 Futures Trading Commission to issue no action lettersSection 2(a)(1) of the
			 Commodity Exchange Act (7 U.S.C.
			 2(a)(1)) is amended by adding at the end the following:
			
				(G)Authority to
				issue no action letters to foreign boards of trade
					(i)In
				generalExcept as provided in
				clause (ii), the Commission may not issue a no action letter to any foreign
				board of trade that lists a contract the price of which settles on the price of
				a contract traded on an exchange regulated by the Commission.
					(ii)ExceptionThe Commission may issue a no action letter
				to a foreign board of trade described in clause (i) if the foreign board of
				trade provides to the Commission information and data accessibility the scope
				of which is comparable to the information and data accessibility provided to
				the Commission by entities under the jurisdiction of the
				Commission.
					.
		3.Additional
			 employeesSection 2(a)(7) of
			 the Commodity Exchange Act (7 U.S.C. 2(a)(7)) is amended by adding at the end
			 the following:
			
				(D)Additional
				employeesAs soon as practicable after the date of enactment of
				this subparagraph, the Commission shall appoint at least 100 full-time
				employees (in addition to the employees employed by the Commission as of the
				date of enactment of this subparagraph) to assist in carrying out section
				4a(a)(2).
				.
		4.Treatment of purchases
			 of certain commodity futures contracts and financial instruments
			(a)In
			 generalSection 4a of the
			 Commodity Exchange Act (7 U.S.C. 6a)
			 is amended—
				(1)by striking Sec. 4a. (a)
			 Excessive speculation and inserting the following:
					
						4a.Excessive speculation
							(a)Burden on
				interstate commerce; trading or position limits
								(1)In
				generalExcessive speculation
				and
								;
				and
				(2)in subsection (a)
			 (as amended by paragraph (1)), by adding at the end the following:
					
						(2)Treatment of
				purchases of certain commodity futures contracts and financial
				instruments
							(A)DefinitionsIn
				this paragraph:
								(i)Bona fide
				hedging transaction
									(I)In
				generalThe term bona fide hedging transaction means
				a transaction that—
										(aa)represents a
				substitute for a transaction to be made or a position to be taken at a later
				time in a physical marketing channel;
										(bb)is
				economically appropriate for the reduction of risks in the conduct and
				management of a commercial enterprise; and
										(cc)arises from the
				potential change in the value of—
											(AA)assets that a
				person owns, produces, manufactures, possesses, or merchandises (or anticipates
				owning, producing, manufacturing, possessing, or merchandising);
											(BB)liabilities that
				a person incurs or anticipates incurring; or
											(CC)services that a
				person provides or purchases (or anticipates providing or purchasing).
											(II)ExclusionThe
				term bona fide hedging transaction does not include a transaction
				entered into on a designated contract market for the purpose of offsetting a
				financial risk arising from an over-the-counter commodity derivative.
									(ii)Over-the-counter
				commodity derivativeThe term over-the-counter commodity
				derivative means any agreement, contract, or transaction that—
									(I)(aa)is traded or executed
				in the United States; or
										(bb)is held by a person located in the
				United States;
										(II)is not traded on
				a designated contract market or derivatives transaction execution facility;
				and
									(III)(aa)is a put, call, cap,
				floor, collar, or similar option of any kind for the purchase or sale of, or
				substantially based on the value of, 1 or more qualifying commodities or an
				economic or financial index or measure of economic or financial risk primarily
				associated with 1 or more qualifying commodities;
										(bb)provides on an executory basis for
				the applicable transaction, on a fixed or contingent basis, of 1 or more
				payments substantially based on the value of 1 or more qualifying commodities
				or an economic or financial index or measure of economic or financial risk
				primarily associated with 1 or more qualifying commodities, and that transfers
				between the parties to the transaction, in whole or in part, the economic or
				financial risk associated with a future change in any such value without also
				conveying a current or future direct or indirect ownership interest in an asset
				or liability that incorporates the financial risk that is transferred;
				or
										(cc)is any combination or permutation of,
				or option on, any agreement, contract, or transaction described in item (aa) or
				(bb).
										(iii)Over-the-counter
				commodity derivative dealerThe term over-the-counter
				commodity derivative dealer means a person that regularly offers to
				enter into, assume, offset, assign, or otherwise terminate positions in
				over-the-counter commodity derivatives with customers in the ordinary course of
				a trade or business of the person.
								(iv)Qualifying
				commodityThe term qualifying commodity
				means—
									(I)an agricultural
				commodity; and
									(II)an energy
				commodity.
									(B)Regulations
								(i)In
				generalNot later than 90 days after the date of enactment of
				this paragraph, in accordance with clauses (ii) and (iii), the Commission shall
				promulgate regulations to establish and enforce—
									(I)speculative
				position limits for qualifying commodities;
									(II)a
				methodology—
										(aa)to
				enable persons to aggregate the positions held or controlled by the persons on
				designated contract markets, on derivatives transaction execution facilities,
				and in over-the-counter commodity derivatives; and
										(bb)to
				ensure, to the maximum extent practicable, that the determinations made by the
				Commission with respect to each person examined under subparagraph (C)
				accurately reflect the net long and net short positions held or controlled by
				the person in the underlying qualifying commodity; and
										(III)information
				reporting rules to facilitate the monitoring and enforcement by the Commission
				of the speculative position limits established under subclause (I), including
				the monitoring of positions held in over-the-counter commodity
				derivatives.
									(ii)Applicability
									(I)Position
				limitsThe speculative position limits established under clause
				(i)(I) shall apply to position limits that, with respect to each applicable
				position limit, expire during—
										(aa)the spot
				month;
										(bb)each separate
				futures trading month (other than the spot month); or
										(cc)the sum of each
				trading month (including the spot month).
										(II)Sum of
				positionsThe speculative position limits established under
				clause (i)(I) shall apply to the sum of the positions held by a person—
										(aa)on
				designated contract markets;
										(bb)on
				derivatives transaction execution facilities; and
										(cc)in
				over-the-counter commodity derivatives.
										(iii)Maximum level
				of position limitsIn establishing the speculative position
				limits under clause (i)(I), the Commission shall set the speculative position
				limits at the minimum level practicable to ensure sufficient market liquidity
				for the conduct of bona fide hedging activities.
								(C)Prohibition
				relating to certain positions
								(i)In
				generalNotwithstanding any other provision of this Act, no
				person may hold or control a position, separately or in combination, net long
				or net short, for the purchase or sale of a commodity for future delivery or,
				on a futures-equivalent basis, any option, or an over-the-counter commodity
				derivative that exceeds a speculative position limit established by the
				Commission under subparagraph (B)(i)(I).
								(ii)Bona fide
				hedging transactionsIn determining whether the sum of a position
				held or controlled by a person has exceeded the applicable speculative position
				limit established by the Commission under subparagraph (B)(i)(I), the
				Commission shall not consider positions attributable to a bona fide hedging
				transaction.
								(iii)Determination
				of position limits for over-the-counter commodity derivative
				dealersTo determine the position of an over-the-counter
				commodity derivative dealer, the sum of the positions held or controlled by the
				over-the-counter commodity derivative dealer shall be—
									(I)calculated on the
				last day of each month; and
									(II)considered, for
				the monthly period covered by the determination, to be the average daily net
				position held or controlled by the over-the-counter commodity derivative dealer
				for the period beginning on the first day of the month and ending on the last
				day of the
				month.
									.
				(b)Reports
				(1)Necessary
			 additional fundingNot later than 45 days after the date of
			 enactment of this Act, the Commodity Futures Trading Commission (referred to in
			 this subsection as the Commission) shall submit to the Committee
			 on Appropriations of the House of Representatives and the Committee on
			 Appropriations of the Senate a report providing the recommendations of the
			 Commission for any additional funding that the Commission considers to be
			 necessary to carry out the amendments made by subsection (a), including funding
			 for additional staffing and technological needs.
				(2)Speculative
			 activity trends
					(A)StudyThe
			 Commission shall conduct a study—
						(i)to
			 identify trends in speculative activity relating to metals; and
						(ii)to
			 determine whether the authority of the Commission under section 4a(a)(2) of the
			 Commodity Exchange Act (7 U.S.C.
			 6a(a)(2)) (as added by subsection (a)(2)) should be extended to cover the
			 trading of metals.
						(B)ReportNot
			 later than 180 days after the date of enactment of this Act, the Commission
			 shall submit a report containing the results of the study conducted under
			 subparagraph (A) to—
						(i)the
			 Committee on Agriculture of the House of Representatives;
						(ii)the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate; and
						(iii)the Committee
			 on Homeland Security and Governmental Affairs of the Senate.
						(3)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this subsection.
				
